Wilde, J.
This bill is founded on an allegation of fraud by Amos Chase, since deceased, whereby he, having derived a title, from the defendant Stearns, to the premises described' in the bill, procured a conveyance thereof to be made to the other defendants, the said Chase’s minor children, to preserve the same from attachment by his creditors. The answer admits that the plaintiffs were creditors of the said Chase; but it denies that he ever had any title to the premises, or that he procured a deed to be made to his children, for the fraudulent purpose alleged ; and according to the facts alleged in the answer, it may be well doubted whether the conveyance to the children of Chase can be considered fraudulent against his creditors. But however this may be, (as to which it is not necessary to express an opinion,) we are satisfied we have no jurisdiction of the case as stated in the bill. We have a limited jurisdiction, which does not extend to matters of fraud, which courts of equity, having full jurisdiction, would relieve against, except where such matters arise incidentally in cases in which we have jurisdiction; as in the case of Holland v. Cruft, 20 Pick. 321, in which the court set aside an assignment of property, on the ground that it was made to *321defraud the creditors of the assignor. So in Johnson v. Whitwell, 7 Pick. 71, the court held a deed void for the like reason. But in both cases, the question of fraud arose incidentally, by way of defence, where the court had jurisdiction. In the present case, we have no jurisdiction, unless we should regard the parties, holding the property claimed, and participating in the fraud, as trustees for the parties prejudiced. But this would be to assume - jurisdiction in matters of fraud, which constitutes a distinct and important head of equity jurisdiction, under the name of trusts; which we are not authorized to do.
R. A. Chapman, for the plaintiffs.
Vose, for the defendants.
There is, however, another ground of defence, which would be decisive, even if we had jurisdiction. The bill prays that a conveyance of the premises, by the defendants, may be decreed. But no such conveyance can be decreed during the minority of the children, who are defendants; as was decided in Coffin v. Heath, 6 Met. 76, cited by the defendants’ counsel. That case was well considered, and we remain satisfied with the reasons on which the decision was founded. Bill dismissed.